Appellant was tried for and convicted of having in his possession liquor, to-wit: whisky, upon which there was due a tax to the State of Texas, and there was not affixed to the container of said whisky a stamp showing the payment of such tax, and the punishment assessed at a fine of $100.00 and six months in jail.
We have examined the complaint and information, and they appear regular and seem to charge an offense against the laws of the State. The statement of facts seems to disclose that appellant was in possession of whisky to the container of which there had not been any stamps affixed showing the payment of any tax, thus rendering the facts sufficient upon which to predicate the verdict of the jury.
Appellant's bills of exception do not show in the record to have been filed in the lower court, there being an entire absence of any such showing on all such bills. Hence they can not be considered by us.
The charge being sufficient, and the facts being sufficient, this judgment is affirmed.
                    ON MOTION FOR REHEARING.